Citation Nr: 1133611	
Decision Date: 09/12/11    Archive Date: 09/22/11

DOCKET NO.  07-20 777A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a heart (cardiovascular) disability.

2.  Entitlement to service connection for a respiratory disability.

3.  Entitlement to an increased rating for residuals, ruptured disc, lumbar spine, status post surgery, with narrowing of L5-S1 and loss of lumbar curvature, currently rated as 20 percent disabling.

4.  Entitlement to a total rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Michael Eisenberg, Attorney


WITNESSES AT HEARING ON APPEAL

Veteran and CR


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The Veteran had active service from March 1970 to April 1990.

These matters are before the Board of Veterans' Appeals (Board) on appeal from June 2006 and September 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In May 2011 the Veteran testified during a Board hearing at the RO before the undersigned Veterans Law Judge; a transcript of that hearing is of record.  While the case was held open for 30 days in order to allow the Veteran adequate opportunity to submit additional information, no such information has been received.

In December 2009 the Veteran withdrew the issue of service connection for bilateral corns.

The reopened claim of entitlement to service connection for a heart disability, entitlement to service connection for a respiratory disability, and the issue of entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Department of Veterans Affairs Regional Office.


FINDINGS OF FACT

1.  A September 1991 rating decision denied service connection for heart disability.

2.  Evidence received subsequent to the September 1991 rating decision does, by itself or when considered with previous evidence of record, relate to an unestablished fact necessary to substantiate the claim of service connection for heart disability.

3.  Throughout the rating period on appeal, the Veteran's service-connected low back disability has been manifested by complaints of back pain with functional impairment comparable to limitation of low back flexion to no less than 45 degrees and limitation of low back extension to no less than 5 degrees; bilateral radiculopathy is associated with the Veteran's low back disorder.


CONCLUSIONS OF LAW

1.  The September 1991 rating decision which denied service connection for heart disability is final.  38 U.S.C.A. § 7105 (West 2002).

2.  Evidence received since the September 1991 rating decision is new and material, and the Veteran's claim of service connection for heart disability is reopened. 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2010).

3.  The criteria for a rating in excess of 20 percent for residuals, ruptured disc, lumbar spine, status post surgery, with narrowing of L5-S1 and loss of lumbar curvature, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 5242, 5243 (2010).

4.  The criteria for a separate 10 percent evaluation for left lower extremity radiculopathy (sciatic neurologic manifestations of the service-connected low back disability) have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.124a, Diagnostic Code 8520 (2010).

5.  The criteria for a separate 10 percent evaluation for right lower extremity radiculopathy (sciatic neurologic manifestations of the service-connected low back disability) have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.124a, Diagnostic Code 8520 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Heart disability

In light of the decision to reopen the Veteran's claim of service connection for heart disability, any deficiency as to notice consistent with Kent v. Nicholson, 20 Vet. App. 1 (2006), or VA's duties to notify and assist under the provisions of the Veterans Claims Assistance Act of 2000 (VCAA), is rendered moot.

Service connection is warranted if it is shown that a veteran has a disability resulting from an injury incurred or a disease contracted in active service, or for aggravation of a preexisting injury or disease in active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Generally, a final VA rating decision may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  38 U.S.C.A. § 7105(c).

However, under 38 U.S.C.A. § 5108, "[i]f new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim."  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.

When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

The question of whether new and material evidence has been received to reopen a claim must be addressed in the first instance by the Board because the issue goes to the Board's jurisdiction to reach the underlying claim and adjudicate it on a de novo basis.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); see also Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'g 8 Vet. App. 1 (1995).  If the Board finds that no such evidence has been offered, that is where the analysis must end; hence, what the RO may have determined in this regard is irrelevant.  Jackson, 265 F.3d at 1369; Barnett, 83 F.3d at 1383.

If it is determined that new and material evidence has been submitted, the claim must be reopened.  The VA may then proceed to evaluate the merits of the claim on the basis of all evidence of record, but only after ensuring that the duty to assist the veteran in developing the facts necessary for the claim has been satisfied.  See Elkins v. West, 12 Vet. App. 209 (1999), but see 38 U.S.C.A. § 5103A (West 2002) (eliminating the concept of a well-grounded claim).

A September 1991 RO decision denied the Veteran's request of service connection for heart disability.  Following notice to the Veteran's then representative in October 1991, no appeal was taken from that determination.  The Veteran had been provided his appellate rights in September 1991.  As such, the September 1991 RO decision is final.  38 U.S.C.A. § 7105.  A claim which is the subject of a prior final decision may be reopened if new and material evidence is presented or secured.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  In May 2005 the Veteran requested that the heart disability claim be reopened.

The September 1991 RO decision essentially denied the Veteran's heart disability claim on the basis that the Veteran's medical records did not contain a diagnosis of a heart disability.  An October 2009 private medical record reflects a diagnosis of essential hypertension.  The essential hypertension diagnosis pertains to an unestablished fact necessary to substantiate the claim (i.e., a current heart disability), and that it raises a reasonable possibility of substantiating the claim.  Hence, the additional evidence, when considered in conjunction with the record as a whole, is both new and material, and requires that the heart disability claim be reopened.

II.  Low back

Duty to Notify

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a "service connection" claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  As previously defined by the courts, those five elements include:  (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Upon receipt of an application for "service connection," therefore, the Department of Veterans Affairs (VA) is required to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  This includes notice that a disability rating and an effective date will be assigned in the event of award of benefits.

By correspondence dated in March 2009, the Veteran was informed of the evidence and information necessary to substantiate the increased rating claim, the information required to enable VA to obtain evidence in support of the claim, the assistance that VA would provide to obtain evidence and information in support of the claim, and the evidence that should be submitted if there was no desire for VA to obtain such evidence.  38 U.S.C. § 5103(a).  The Veteran has been informed of the need for evidence demonstrating an increase in the severity of his disability and the effect that his service-connected disability has on his employment.  Vazquez-Flores v. Shinseki, 24 Vet. App. 94 (2010).  The Veteran was also informed that a disability rating and effective date would be assigned in the event of award of benefits, per Dingess.  Importantly, the Board notes that the Veteran is represented in this appeal.  Overton v. Nicholson, 20 Vet. App. 427, 438 (2006).  The Veteran has submitted argument and evidence in support of the appeal.  Based on the foregoing, the Board finds that the Veteran has had a meaningful opportunity to participate in the adjudication of the increased rating claim such that the essential fairness of the adjudication is not affected.

Duty to Assist

The Veteran's service treatment records are associated with the claims file, as are VA and private records.  Records from the Social Security Administration (SSA) are also of record.  The Veteran has undergone VA examinations that addressed the medical matters presented on the merits by this appeal.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examination obtained in this case is adequate, as it included an examination of the Veteran and elicited subjective complaints.  The VA examination described the Veteran's disabilities in sufficient detail so that the Board is able to fully evaluate the claimed disability.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining VA examination with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c) (4).

The Veteran has not referenced any other pertinent, obtainable evidence that remains outstanding.  VA's duties to notify and assist are met, and the Board will address the merits of the claim.

Analysis

Disability ratings are based on average impairment in earning capacity resulting from a particular disability, and are determined by comparing symptoms shown with criteria in VA's Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.  Staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Thus, the Board must consider whether the Veteran's service-connected low back disabilitiy at issue entitled to staged ratings for any time during the appeal period.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

When a question arises as to which of two ratings applies under a particular code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the medical evidence for the applicable rating periods on appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

Service connection for the Veteran's low back disability was granted in a September 1991 RO decision; the Veteran's low back disability is currently rated as 20 percent disabling.  The Veteran's claim for an increased rating for service-connected low back disability was received on March 13, 2009, and the rating period on appeal is from March 13, 2008, one year prior to the date of receipt of the increased rating claim.  38 C.F.R. § 3.400(o)(2).

Lumbosacral strain, degenerative arthritis of the spine, and intervertebral disc syndrome (not based on incapacitating episodes) are evaluated under the General Rating Formula for Diseases and Injuries of the Spine.  38 C.F.R. § 4.71a, Diagnostic Codes 5237, 5242, and 5243.  A 40 percent evaluation is warranted for forward flexion of the thoracolumbar spine 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  Unfavorable ankylosis of the entire thoracolumbar spine warrants a 50 percent rating.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine.

The Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes provides that an evaluation of 40 percent is warranted for intervertebral disc syndrome with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  Finally, an evaluation of 60 percent requires intervertebral disc syndrome with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  38 C.F.R. § 4.71a, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.

VA and private records have reported that the Veteran has degenerative disc and degenerative joint disease of the low back.  At an April 2009 VA examination, the Veteran indicated that she was taking Oxycodone four times a day for her back pain.  She complained of a daily aching and throbbing pain, as well as sharp and momentary radiating pain.  Range of motion of the lumbar spine was forward flexion to 45 degrees, backward extension to 5 degrees, lateral flexion to 25 degrees, bilaterally, and rotation to 25 degrees, bilaterally.

As forward flexion of the thoracolumbar spine limited to 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine, has not been shown at any time during the rating period on appeal, the preponderance of the evidence is against a rating in excess of 20 percent under Diagnostic Code 5237, 5242, or 5243 (not based on incapacitating episodes).  The Board notes that even when considering the provisions of 38 C.F.R. §§ 4.40, 4.45 and 4.59 and DeLuca v. Brown, 8 Vet. App. 202 (1995), functional impairment comparable to forward flexion of the thoracolumbar spine limited to 30 degrees or less has not been approximated at any time during the rating period on appeal.  In this regard, the Board notes that the April 2009 VA examiner indicated that there was no additional limitation of the thoracolumbar spine upon repetitive range of motion testing.  

Incapacitating episodes having a total duration of at least 4 weeks during any 12 months period have not even been shown or even asserted.  In short, the preponderance of the evidence is against a rating in excess of 20 percent for low back disability.

The Board notes that as instructed by Note (1) to the General Rating Formula for Disabilities of the Spine, associated objective neurological abnormalities should be rated separately under an appropriate Diagnostic Code.  As for neurologic impairment, the Board notes that private records have noted sciatica, and lower limb paresthesia.  The Veteran has given credible testimony (May 2011 Board hearing transcript, page 15) of having pain that would 'shoot" into both legs (the left more than the right).  As such, the Board finds that the Veteran is shown to have sufficient objective neurological symptoms to support a separate 10 percent rating under Diagnostic Code 8520 for bilateral radiculopathy in the sciatic nerve.  38 C.F.R. § 4.124a, Diagnostic Code 8520.  A higher rating is not warranted as moderate incomplete paralysis of the sciatic nerve is not shown, as evinced by a March 2009 private record noting full muscle strength testing, and the April 2009 VA spine examination findings showing ankle and knee reflex testing of 2 plus.

In adjudicating a claim the Board must assess the competence and credibility of the Veteran.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  The Board acknowledges that the Veteran is competent to give evidence about what she observes or experiences concerning her low back disability.  See Layno v. Brown, 6 Vet. App. 465 (1994).  The Board finds the Veteran to be credible and consistent in the reports of the symptoms she experiences.  However, as with the medical evidence of record, the accounts of the Veteran's symptomatology are consistent with the ratings currently assigned.

The Board has been mindful of the "benefit-of-the-doubt" rule, but, in this case, there is not such an approximate balance of the positive evidence and the negative evidence to permit a more favorable determination.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

As for extraschedular consideration, the threshold determination is whether the disability picture presented in the record is adequately contemplated by the rating schedule.  Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The Board finds that the Veteran's service-connected low back disability is not so unusual or exceptional in nature as to render the schedular ratings inadequate.  The Veteran's disability has been evaluated under the applicable diagnostic codes that have specifically contemplated the level of occupational impairment caused by her lumbar spine disability.  The evidence does not reflect that the Veteran's lumbar spine disability, alone, has caused marked interference with employment or necessitated any frequent periods of hospitalization, such that application of the regular schedular standards is rendered impracticable.  Therefore, referral for assignment of an extra-schedular evaluation in this case is not in order.  Floyd v. Brown, 9 Vet. App. 88, 95 (1996); Bagwell v. Brown, 9 Vet. App. 337 (1996).


ORDER

New and material evidence having been received, the claim of entitlement to service connection for heart disability is reopened.  To that extent only, the appeal is allowed.

A rating in excess of 20 percent for residuals, ruptured disc, lumbar spine, status post surgery, with narrowing of L5-S1 and loss of lumbar curvature, is denied.

A separate 10 percent rating for radiculopathy (sciatic neurological manifestations) of the lower left extremity is granted, subject to the applicable law governing the award of monetary benefits.

A separate 10 percent rating for radiculopathy (sciatic neurologic manifestations) of the right lower extremity is granted, subject to the applicable law governing the award of monetary benefits.


REMAND

While the Board has found that new and material evidence has been received to reopen the claim of entitlement to service connection for heart disability, whether the Veteran has a heart disability that is related to service is a medical question and requires medical expertise.  As such, the Board finds that the Veteran should be afforded a VA examination to address the medical matters presented by this appeal.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

As for entitlement to service connection for a respiratory disability, the Board notes that the Veteran has been diagnosed with respiratory disability including (in a September 2005 private record) pulmonary fibrosis and (in an April 2005 private record) COPD.  In March 2008 the Veteran underwent a bilateral lung transplant.  The Board finds that the evidence of record does not contain sufficient competent medical evidence to decide the claim.  Due to the nature of the Veteran's diagnosed respiratory disabilities, and based on her assertions of exposure to asbestos and other substances during service (and based on June 2005 and January 2007 statements from healthcare professionals suggesting that at least some of the Veteran's respiratory disability was not related to smoking) the Board finds that the Veteran should be afforded a respiratory VA examination to address the medical matters presented by this appeal.

The Board notes that a claim for entitlement to a total rating based on individual unemployability due to service-connected disability (TDIU) is part of an increased rating issue when such claim is raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  While noting that the Veteran has been granted Social Security Administration (SSA) disability benefits for a lung disability, the Board observes that the Veteran has essentially asserted that her service-connected low back disability has also prevented her from gainful employment, and the April 2009 VA examiner suggested that the Veteran's low back disability may limit her to sedentary employment.  As such, it must be adjudicated by the RO prior to appellate consideration.

Accordingly, the case is REMANDED for the following action:

1.  Issue VCAA notice relative to the issue of entitlement to a TDIU.  Afford an appropriate period for response.

2.  The Veteran should be scheduled for a VA cardiovascular examination.  The examiner should be provided the Veteran's claims file for review, and any indicated studies must be completed.  Following examination of the Veteran and review of the claims file, the examiner should provide an opinion as to whether it is at least as likely as not that the Veteran has any cardiovascular disability, including hypertension, that is related to service.  The examiner is asked to provide a rationale for any opinion expressed.

3.  The Veteran should be scheduled for a VA respiratory examination.  The examiner should be provided the Veteran's claims file for review, and any indicated studies must be completed.  Following examination of the Veteran (to the extent possible or necessary) and review of the claims file, the examiner should provide an opinion as to whether it is at least as likely as not that the Veteran has any respiratory disability that is related to service.  The examiner is asked to provide a rationale for any opinion expressed.

4.  The AOJ should then readjudicate the issues of entitlement to service connection for a cardiovascular (heart) disability and entitlement to service connection for a respiratory disability.  (If service connection for a respiratory disability is granted, the AOJ must consider the Veteran's pulmonary hypertension disability upon adjudicating the Veteran's claim for service connection for a cardiovascular (heart disability.)  If either of the benefits sought are not granted to the Veteran's satisfaction, a supplemental statement of the case should be issued, and the Veteran and her representative should be afforded the appropriate period to respond.  

5.  Thereafter, the AOJ should adjudicate the issue of entitlement to a total rating based on individual unemployability due to service-connected disabilities.  All evidentiary development deemed warranted should be completed, to include VA examination to consider whether all service-connected disabilities, considered in combination, preclude substantially gainful employment.  Notice of the determination and the Veteran's appellate rights should be provided to the Veteran and her representative.  Only if an appeal is completed as to this matter should the TDIU issue be returned to the Board for appellate consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
U.R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


